Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 16/736,715 filed on 05/17/2021.
In the instant Amendment, claims 1, 4, 9, 11, 18, 19 and 21 have been amended. 
Claims 1 – 3, 5, 6, 12 – 16, 18 – 21 have been examined and are pending in this application. This action is made Final. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/09/2020, 12/29/2020 and 03/09/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 3, 5, 6, 12 – 16, 18 – 21 have been considered but are moot because the arguments do not apply to the same combination of references being used in the current rejection.  Applicant’s arguments are directed solely to the claimed invention as amended 05/17/2021, which has been rejected under new ground of rejection necessitated by amendment.  
Regarding claim 12 and 20 (previously claim 19, prior to the re-numbering), Examiner has cited with same references as applied in the independent claim 1 in this current rejection (separate rationale provided), Examiner apologize for the inconvenience because Examiner thought that claim 1, 12 and 20 had similar features but after Applicant pointed out, these claims has different features which are eligible for restrictions as well and missed out in the Claim 11 was amended and different from claim 12. Claim 11 has still allowable subjects matter and claim 12 and 20 has broader limitation and rejected under same reference as claim 1 for more clarification. 
See rejection below for full detail.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 2, 5, 6, 12 - 13, 15, 16 and 18 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over Graziosi (US 2020/0005518 A1) in view of Sebastian et al (“Emerging MPEG standards for point cloud compression” IEEE JOURNAL ON EMERGING AND SELECTED TOPICS IN CIRCUITS AND SYSTEMS, VOL. 9, NO. 1, published on MARCH 2019, from IDS) further in view of Sinharoy et al. (US 2019/0122393 A1).

Regarding claim 1, Graziosi discloses: “a non-transitory computer-readable medium storing program instructions that [see para: 0009; a non-transitory memory for storing an application], when executed by one or more processors [see para: 0009; an apparatus comprises a non-transitory memory for storing an application], cause the one or more processors to: 
determine, for a point cloud being compressed, a plurality of patches corresponding to portions of the point cloud [see para: 0025; a point cloud is represented as a collection of orthogonal projections of patches of the object's surface and project each patch of points from 3D to 2D]; 
generate, for the respective patches [see para: 0005; Each 2D projected patch is placed in a 2D canvas image, resulting in a sequence with depth images], respective patch images comprising sets of points of the point cloud corresponding to the respective patches [see para: 0044; 3D patch correspondence, 3D matched patch motion compensation and 2D motion compensation. In some embodiments, the order of the steps is modified] when portions of the point cloud are projected onto respective patch planes for the patches [see para: 0043; The 3D patches are able to be projected to the 2D UV domain by translating the 3D patches to the 2D domain. As described herein patch projection includes independent canvas arrangement (where the geometry canvas and attribute canvas(es) are separate/independent), flexible patch orientation, luminance adjustment, safeguarding, and background filling]; 
Graziosi does not explicitly disclose: “pack the generated patch images into one or more image frames that are to be encoded to communicate a compressed version of the point cloud; 
generate occupancy information for the one or more image frames, wherein the occupancy information comprises an occupancy map indicating portions of the one or more images frames that are occupied with patch images and bounding box information that indicates bounds for respective portions of the occupancy map that signal occupancy information for respective ones of the patch images; 
at least one of the patch images or bounding box information for at least one of the patch images such that signaled via the occupancy informationis reduced 
encode the one or more image frames and the occupancy information, [[and]], wherein the encoded one or more image frames or the encoded occupancy information comprise the modified at least one patch image or the modified bounding box information for the at least one patch image 
However, Sebastian teaches: “generate occupancy information for the one or more image frames [see page: 142; section: VII. Video-based point cloud compression: In particular, two video sequences, one that captures the geometry information and another that captures the texture information of the point cloud data, are generated and compressed using existing video codecs, such as MPEG-4 AVC, HEVC, AV1 etc. Additional metadata, which are needed for interpreting the two video sequences, i.e., an occupancy map and auxiliary patch information, are also generated and compressed separately], wherein the occupancy information comprises an occupancy map [see page: 143; section: D; Occupancy Map Coding: The occupancy map consists of a binary map that indicates for each cell of the grid whether it belongs to the empty space or to the point cloud. The occupancy map compression leverages the auxiliary information described in the previous subsection, in order to detect the empty T × T blocks (i.e., blocks with patch index 0)] indicating portions of the one or more images frames that are occupied with patch images [see page: 143; col: 1; First, the normal at every point is estimated as described in [50]. An initial clustering of the point cloud is then obtained by associating each point with one of the six unit cube oriented planes. More precisely, each point is associated with the plane that has the closest normal (i.e., maximizes the dot product of the point normal and the plane normal). The initial clustering is then refined by iteratively updating the cluster index associated with each point based on its normal and the cluster indexes of its nearest neighbors. The final step consists of extracting patches by applying a connected component extraction procedure. The packing process aims at mapping the extracted patches onto a 2D grid, while trying to minimize the unused space and to guarantee that every T ×T block (e.g., 16×16 block) of the grid is associated with a unique patch. V-PCC uses a simple packing strategy that iteratively tries to insert patches into a W × H grid. W and H are user defined parameters, which correspond to the resolution of the geometry/texture images that will be encoded] and
perform one or more optimization operations to modify at least one of the patch images or bounding box information [see page: 143; section: c; In order for the decoder to be able to reconstruct the 3D point cloud from the geometry and texture images, the following patch/block metadata information is encoded in the bitstream: • For each patch, the index of its projection plane, its 3D location, and its 2D bounding box. • For each T ×T block, the index of the patch to which it belongs. The patch metadata is predicted and arithmetically encoded. The block to patch mapping information, is encoded as follows: Let L be the ordered list of the indexes of the patches such that their 2D bounding box contains that block. The order in the list is the same as the order used to encode the 2D bounding boxes] for at least one of the patch images such that signaled via the occupancy information is reduced [see page: 143; col: 1; V-PCC uses a simple packing strategy that iteratively tries to insert patches into a W × H grid. W and H are user defined parameters, which correspond to the resolution of the geometry/texture images that will be encoded. The patch location is determined through an exhaustive search that is performed in raster scan order. The first location that can guarantee an overlapping-free insertion of the patch is selected and the grid cells covered by the patch are marked as used. If no empty space in the current resolution image can fit a patch then the height H of the grid is temporarily doubled and the search is performed again. At the end of the process, H is reduced so as to account only for the used grid cells]; and 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Graziosi to add the teachings of Sebastian as above, in order to generate occupancy information for the one or more image frames wherein the occupancy information indicating portions of the one or more images frames that are occupied with patch images and process one or more optimization operations to modify one of the patch images or bounding box information for one of the patch images such that a number of redundant points signaled via the occupancy information is reduced [Sebastian see page: 142 – 143].
Graziosi and Sebastian does not explicitly disclose: “pack the generated patch images into one or more image frames that are to be encoded to communicate a compressed version of the point cloud; 
bounding box information that indicates bounds for respective portions of the occupancy map that signal occupancy information for respective ones of the patch images;
encode the one or more image frames and the occupancy information, [[and]], wherein the encoded one or more image frames or the encoded occupancy information comprise the modified at least one patch image or the modified bounding box information for the at least one patch image 
However, Sinharoy teaches: “pack the generated patch images into one or more image frames that are to be encoded to communicate a compressed version of the point cloud [see para: 0069; The electronic device 300 can identify points that are missed from the original point cloud to the projected patches on the 2-D frame. If missed points are identified, the electronic device 300 can generate another patch that includes the missed points and place the missed points patch into the 2-D geometry and texture frames. For example, the missed points patch that includes the geometry is included in the 2-D frame that includes the geometry patches. Similarly, the missed points patch that includes a texture attribute is included in the 2-D frame that includes the texture attribute patches. The missed points patch can be ordered in a structured, semi-structured, or non-structured manner. The electronic device 300 can compress the 2-D frames. The electronic device 300 can generate an occupancy map to indicate the location of valid pixels within each frame. The electronic device 300 can encode the frames to generate a compressed bitstream]; 
..and bounding box information that indicates bounds for respective portions of the occupancy map that signal occupancy information for respective ones of the patch images [see para: 0109; the location of the bounding box of the missed points patch(es) along with the dimensions are sent to the decoder on a per-frame basis. The bounding box of the missed points can be included in the auxiliary patch-information 606. When the geometry and texture frames are received by a decoder (such as the decoder 650, described in greater detail below in FIG. 6B) the X, Y, and Z coordinates and the texture information are retrieved from the missed points patches in the respective frames based on the information of the location and size (such as width and height) of the missed points patch (included in the auxiliary patch-information 606) and the occupancy map. In certain embodiments, the occupancy map does not retrieve the missed points if the number of missed points and a bounding box information is transmitted from the encoder to the decoder within the auxiliary patch-information 606]; 
encode the one or more image frames [see para: 0082; the point cloud 502 a is received by an encoder, that generates and transmits an encoded bitstream, and the point cloud 502 b is the point cloud 502 a that is received, reconstructed, and rendered to be viewed a user at the decoder] and the occupancy information [see para: 0084; the encoder 600 generates an occupancy map (such as the occupancy map 622) that indicates where each pixel of the point cloud is located when the point cloud is mapped onto the 2-D frame. For example, the occupancy map indicates valid points and invalid points of each frame], [[and]], wherein the encoded one or more image frames or the encoded occupancy information comprise the modified at least one patch image or the modified bounding box information for the at least one patch image [see para: 0108; A bounding box can be utilized to indicate the location of the missed points patch 610 within a video frame, such as the one or more geometry frames 614 and the one or more texture frames 618. For example, the coordinates (u0, v0) can indicate the top-left coordinate of the bounding box containing the missed points patch 610. Similarly, the coordinates (u1, v1) can indicate the bottom-right coordinate of the bounding box containing the missed points patch 610. In another example, coordinates of a 2-D bounding box are encoded as (u0, v0) and (w, h), where w is the width of the bounding box and h is the height of the bounding box. That is, while (u0, v0) and (u1, v1) can indicate the top-left and bottom-right coo coordinate of the bounding box to describe the location of the bounding box, (u0, v0) and (w, h) describe the starting coordinate and provide the height and width of the bounding box].  
Graziosi, Sebastian and Sinharoy are analogous art because they are from the same field of endeavor of an encoder configured to compress the attribute and/or spatial information of the points.  To compress the attribute and/or spatial information, the encoder is configured to determine for the point cloud a plurality of patches each corresponding to portions of the point cloud, wherein each patch comprises points with surface normal vectors that deviate from one another less than a threshold amount.  The encoder is further configured to for each patch, generate another patch image comprising the set of points corresponding to the patch projected onto a patch plane and generate a patch image comprising depth information for the set of points corresponding to the patch, wherein the depth information represents depths of the points in a direction perpendicular to the patch plane.
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Graziosi to add the teachings of Sebastian as above, to further incorporate the teachings of Sinharoy to combine the generated patch images into one or more image frames that are to be encoded to communicate a compressed version of the point cloud and bounding box information that indicates bounds for respective portions of the occupancy map that signal occupancy information for respective ones of the patch images and encode the one or more image frames and the occupancy information [Sinharoy see para: 0069; 0082; 0084; 0109].

Regarding claim 2, Graziosi, Sebastian and Sinharoy disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Graziosi and Sebastian does not explicitly disclose: “wherein the one or more optimization operations comprise one or more of: 
adjusting a width or a height of a bounding box for a given patch image, wherein the width or height of the bounding box for the given patch image is signaled with the occupancy information; 
separating a given patch image into two or more partial patch images; or trimming one or more points from a given patch image included in the occupancy information”.
However, Sinharoy teaches: “wherein the one or more optimization operations comprise one or more of:
adjusting a width or a height of a bounding box for a given patch image, wherein the width or height of the bounding box for the given patch image is signaled with the occupancy information [see para: 0108; the coordinates (u1, v1) can indicate the bottom-right coordinate of the bounding box containing the missed points patch 610.  In another example, coordinates of a 2-D bounding box are encoded as (u0, v0) and (w, h), where w is the width of the bounding box and h is the height of the bounding box.  That is, while (u0, v0) and (u1, v1) can indicate the top-left and bottom-right coo coordinate of the bounding box to describe the location of the bounding box, (u0, v0) and (w, h) describe the starting coordinate and provide the height and width of the bounding box]; 
separating a given patch image into two or more partial patch images; or trimming one or more points from a given patch image included in the occupancy information [see para: 0137; FIG. 8C illustrates another example of storing the missed points patch. The X-Coordinate, the Y-Coordinate, and the Z-Coordinate of each point in the missed points patch can be stored as three separate patches, in the frame 810 c].  
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Graziosi to add the teachings of Sebastian as above, to further incorporate the teachings of Sinharoy to adjust a width or a height of a bounding box for a given patch image wherein the width or height of the bounding box for the given patch image is signaled with the occupancy information and separating a given patch image into two or more partial patch images or trimming one or more points from a given patch image included in the occupancy information [Sinharoy see para: 0108; 0137].

Regarding claim 5, Graziosi, Sebastian and Sinharoy disclose all the limitation of claim 4 and are analyzed as previously discussed with respect to that claim.
Graziosi and Sebastian does not explicitly disclose: “wherein the rate distortion optimization analysis is performed using the patch images in a two-dimensional (2D) representation”.
However, Sinharoy teaches: “wherein the rate distortion optimization analysis is performed using the patch images in a two-dimensional (2D) representation [see para: 0073; Point clouds (such as the point cloud 405) and meshes (such as the mesh 410), utilize substantial bandwidth to transmit from one computing device to another. Compression is necessary to reduce storage and bandwidth requirements. For example, lossy compression can compress a point cloud and mesh while maintaining the distortion within a tolerable level while reducing the size of the data].  
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Graziosi to add the teachings of Sebastian as above, to further incorporate the teachings of Sinharoy to provide rate distortion optimization analysis is performed using the patch images in a two-dimensional (2D) representation [Sinharoy see para: 0073].

Regarding claim 6, Graziosi, Sebastian and Sinharoy disclose all the limitation of claim 4 and are analyzed as previously discussed with respect to that claim.
Graziosi and Sebastian does not explicitly disclose: “wherein the rate distortion optimization analysis is performed using a reconstructed version of the point cloud in three-dimensional (3D) space”.
However, Sinharoy teaches: “wherein the rate distortion optimization analysis is performed using a reconstructed version of the point cloud in three-dimensional (3D) space [see para: 0073 – 0074; Point clouds (such as the point cloud 405) and meshes (such as the mesh 410), utilize substantial bandwidth to transmit from one computing device to another. Compression is necessary to reduce storage and bandwidth requirements. For example, lossy compression can compress a point cloud and mesh while maintaining the distortion within a tolerable level while reducing the size of the data. [0074] FIG. 5 illustrates a process 500 of deconstructing, transmitting, and reconstructing a point cloud in accordance with an embodiment of this disclosure. The process 500 is a high level overview of embodiments of the present disclosure. In certain embodiments, the process 500 can be performed in part by the server 104 of FIG. 1 or any of the client devices 106-116 of FIG. 1 both of which can include internal components similar to the server 200 of FIG. 2 or the electronic device 300 of FIG. 3. The embodiment of the process 500 is for illustration only. Other embodiments can be used without departing from the scope of the present disclosure].  
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Graziosi to add the teachings of Sebastian as above, to further incorporate the teachings of Sinharoy to perform rate distortion optimization analysis using a reconstructed version of the point cloud in three-dimensional (3D) space [Sinharoy see para: 0073 - 0074].

Regarding claim 12, Graziosi discloses: “a system, comprising: 
one or more processors [see para: 0009; a processor coupled to the memory]; and 
a memory storing program instructions, that when executed by the one or more processors [see para: 0009; an apparatus comprises a non-transitory memory for storing an application], cause the one or more processors to: 
pack patch images for a three dimensional (3D) point cloud being compressed into a representation comprising one or more two- dimensional (2D) video image frames [see para: 0026; each patch is able to be projected on the 2D canvas images with several different orientations in geometry and in any other attribute]; 
Graziosi does not explicitly disclose: “generate occupancy information for the one or more 2D video image frames, wherein the occupancy information indicates portions of the one or more 2D video images that are occupied with patch image data; and 
perform one or more optimization operations to modify the occupancy information, wherein performing the one or more optimization operations comprises: 
re-creating a three-dimensional (3D) representation of the point cloud using the packed 2D video image frames; 
determining redundant or added points in the 3D representation as compared to the point cloud prior to compression; and 
selecting one or more modification to be applied to the occupancy information to reduce a number of the redundant or added points in the 3D representation”.
However, Sebastian teaches: “generate occupancy information for the one or more 2D video image frames [see page: 142; section: VII. Video-based point cloud compression: In particular, two video sequences, one that captures the geometry information and another that captures the texture information of the point cloud data, are generated and compressed using existing video codecs, such as MPEG-4 AVC, HEVC, AV1 etc. Additional metadata, which are needed for interpreting the two video sequences, i.e., an occupancy map and auxiliary patch information, are also generated and compressed separately], wherein the occupancy information indicates portions of the one or more 2D video images that are occupied with patch image data [see page: 143; col: 1; First, the normal at every point is estimated as described in [50]. An initial clustering of the point cloud is then obtained by associating each point with one of the six unit cube oriented planes. More precisely, each point is associated with the plane that has the closest normal (i.e., maximizes the dot product of the point normal and the plane normal). The initial clustering is then refined by iteratively updating the cluster index associated with each point based on its normal and the cluster indexes of its nearest neighbors. The final step consists of extracting patches by applying a connected component extraction procedure. The packing process aims at mapping the extracted patches onto a 2D grid, while trying to minimize the unused space and to guarantee that every T ×T block (e.g., 16×16 block) of the grid is associated with a unique patch. V-PCC uses a simple packing strategy that iteratively tries to insert patches into a W × H grid. W and H are user defined parameters, which correspond to the resolution of the geometry/texture images that will be encoded]; and 
perform one or more optimization operations to modify the occupancy information [see page: 143; section: c; In order for the decoder to be able to reconstruct the 3D point cloud from the geometry and texture images, the following patch/block metadata information is encoded in the bitstream: • For each patch, the index of its projection plane, its 3D location, and its 2D bounding box. • For each T ×T block, the index of the patch to which it belongs. The patch metadata is predicted and arithmetically encoded. The block to patch mapping information, is encoded as follows: Let L be the ordered list of the indexes of the patches such that their 2D bounding box contains that block. The order in the list is the same as the order used to encode the 2D bounding boxes], wherein performing the one or more optimization operations comprises: 
re-creating a three-dimensional (3D) representation of the point cloud using the packed 2D video image frames [see page: 143; col: 2; In order for the decoder to be able to reconstruct the 3D point cloud from the geometry and texture images, the following patch/block metadata information is encoded in the bitstream: • For each patch, the index of its projection plane, its 3D location, and its 2D bounding box. • For each T ×T block, the index of the patch to which it belongs. The patch metadata is redicted and arithmetically encoded. The block to patch mapping information, is encoded as follows: Let L be the ordered list of the indexes of the patches such that their 2D bounding box contains that block. The order in the list is the same as the order used to encode the 2D bounding boxes. L is called the list of candidate patches. Thee empty space between patches is considered as a patch and is assigned the special index 0. This patch is also added to the candidate patches list of all the blocks. Let I be the index of the patch to which the current T × T block belongs to and
let J be the position of I in L. Instead of explicitly encoding the index I , its position J is arithmetically encoded. This can lead to better coding efficiency]; 
determining redundant or added points in the 3D representation as compared to the point cloud prior to compression [see page: 135; col: 1; These data are fused in a post-capture processing operation so that each point, in addition to having a LIDAR-captured reflectance attribute, can have a single RGB color attribute associated with it. The fusing process can also clean the data, e.g. by removing redundant or outlying points]; and 
selecting one or more modification to be applied to the occupancy information to reduce a number of the redundant or added points in the 3D representation [see page: 143; section: c; In order for the decoder to be able to reconstruct the 3D point cloud from the geometry and texture images, the following patch/block metadata information is encoded in the bitstream: • For each patch, the index of its projection plane, its 3D location, and its 2D bounding box. • For each T ×T block, the index of the patch to which it belongs. The patch metadata is predicted and arithmetically encoded. The block to patch mapping information, is encoded as follows: Let L be the ordered list of the indexes of the patches such that their 2D bounding box contains that block. The order in the list is the same as the order used to encode the 2D bounding boxes].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Graziosi to add the teachings of Sebastian as above, in order to generate occupancy information for 2D video image frames wherein the occupancy information indicates portions of the 2D video images that are occupied with patch image data and perform optimization operations to modify the occupancy information and re-generate 3D representation of the point cloud using the packed 2D video image frames. Also determine redundant or added points in the 3D representation as compared to the point cloud prior to compression and select modification to be applied to the occupancy information to reduce a number of the redundant or added points in the 3D representation [Sebastian see page: 135; 142; 143].

Regarding claim 13, Graziosi and Sebastian disclose all the limitation of claim 12 and are analyzed as previously discussed with respect to that claim.
Graziosi and Sebastian does not explicitly disclose: “wherein the one or more modifications comprises: shifting a location of a given patch image in a corresponding bounding box for the patch image”.
However, Sinharoy teaches: “wherein the one or more modifications comprises: shifting a location of a given patch image in a corresponding bounding box for the patch image [see para: 0143; The residuals, as discussed above, can be the difference of the X, Y, and Z coordinates values. Since the dynamic range and maximum value of the residual signal is lower than the original coordinate value, the lossless performance is increased. The residuals can be obtained by subtracting a predicated signal from the original signal. In one exemplary embodiment, the predicted signal is a sample-shifted version of the original signal].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Graziosi to add the teachings of Sebastian as above, to further incorporate the teachings of Sinharoy to shift a location of a given patch image in a corresponding bounding box for the patch image [Sinharoy see para: 0143].

Regarding claim 14 – 15, claim 14 – 15 is rejected under the same art and evidentiary limitations as determined for the method of claim 2.

Regarding claim 16, Graziosi, Sebastian and Sinharoy disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Graziosi and Sebastian does not explicitly disclose: “wherein the one or more modifications comprises: trimming one or more points from the point cloud such that the one or more trimmed points are not represented in the occupancy information”.
However, Sebastian teaches: “wherein the one or more modifications comprises:
trimming one or more points from the point cloud such that the one or more trimmed points are not represented in the occupancy information [see page:135; The fusing process can also clean the data, e.g. by removing redundant or outlying points. The end result of this process is a point cloud comprising a list of (x, y, z) point coordinates along with reflectance and RGB attributes associated with each point].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Graziosi to add the teachings of Sebastian as above, in order to removing one or more points from the point cloud such that the one or more trimmed points are not represented in the occupancy information [Sebastian see page: 135].

Regarding claim 18, claim 18 is rejected under the same art and evidentiary limitations as determined for the method of claim 5.

Regarding claim 19, claim 19 is rejected under the same art and evidentiary limitations as determined for the method of claim 6.

Regarding claim 20, Graziosi discloses: “a non-transitory computer-readable medium storing program instructions that, when executed by one or more processors [see para: 0008; a method programmed in a non-transitory memory of a device comprises placing a first set of 3D patches of geometry on a first canvas, placing a second set of 3D patches of an attribute on a second canvas], cause the one or more processors to: 
receive 2D video images that comprise patch image data for a compressed point cloud [see para: 0024; In order to allow for a more flexible and optimal coding of point clouds using patch projection, methods are described herein to handle 2D mapping of 3D point clouds. The methods described herein optimize the point cloud mapping for geometry and attributes (e.g., texture): independent canvas arrangement, flexible patch orientation, luminance adjustment, safeguard distance between patches and multiple background filling]; 
Graziosi does not explicitly disclose: “receive occupancy information for the 2D video images, wherein the occupancy information comprises information signaling one or more quantizations or down-sampling operations performed on one or more portions of the occupancy information during compression of the point cloud;
perform one or more inverse quantization operations or up-sampling operations on the one or more portions of the received occupancy information based on the signaled one or more quantization operations or down-sampling operations performed during compression of the point; and 
re-construct a three-dimensional (3D) representation of the point cloud based on patches extracted from the 2D video image frames based on the occupancy information that has been modified by performing the one or more inverse quantization operations or up-sampling operations”.
However, Sebastian teaches: “receive occupancy information for the 2D video images, wherein the occupancy information comprises information signaling one or more quantizations or down-sampling operations performed on one or more portions of the occupancy information during compression of the point cloud [see page: 0134; section: A; A point cloud consists of a set of individual 3D points. Each point, in addition to having a 3D (x, y, z) position, i.e., spatial attribute, may also contain a number of other attributes such as color, reflectance, surface normal, etc For efficient processing of point cloud data, each point is quantized into a cubic grid composed of 2−d × 2−d × 2−d size voxels which are formed from volumetric subdivision, up to d levels of detail (LoD), of a 1 × 1 × 1 cubic root voxel. And see page: 135; section :III; There has been plenty of work on point cloud compression in the past, but most works aim only at the compression of static point clouds, instead of time-varying point clouds as needed for AR/VR/MR applications. For example, a point cloud codec was introduced in [23] based on octree composition. Techniques were based on bit reordering in the subdivision bytes to reduce the entropy. This method also included color coding based on frequency of occurrence (colorization) and normal coding based on spherical quantization]; 
perform one or more inverse quantization operations or up-sampling operations on the one or more portions of the received occupancy information based on the signaled one or more quantization operations or down-sampling operations performed during compression of the point cloud [see page:138; section: A; Equivalently, at the decoder, the reconstructed positions
( ˜X i )i=1...N are generated by applying the following inverse quantization process: ˜X
i = ˆX I s + Xshi f t. (2) After quantization, an optional process that removes duplicate points may be applied. It consists of merging points sharing the same quantized positions into a single point. The attribute values associated with the merged point are computed using the attributes transfer module described in subsection V-B]; and 
re-construct a three-dimensional (3D) representation of the point cloud based on patches extracted from the 2D video image frames based on the occupancy information [see page: 143; col: 2; In order for the decoder to be able to reconstruct the 3D point cloud from the geometry and texture images, the following patch/block metadata information is encoded in the bitstream: • For each patch, the index of its projection plane, its 3D location, and its 2D bounding box. • For each T ×T block, the index of the patch to which it belongs. The patch metadata is redicted and arithmetically encoded. The block to patch mapping information, is encoded as follows: Let L be the ordered list of the indexes of the patches such that their 2D bounding box contains that block. The order in the list is the same as the order used to encode the 2D bounding boxes. L is called the list of candidate patches. Thee empty space between patches is considered as a patch and is assigned the special index 0. This patch is also added to the candidate patches list of all the blocks. Let I be the index of the patch to which the current T × T block belongs to and
let J be the position of I in L. Instead of explicitly encoding the index I , its position J is arithmetically encoded. This can lead to better coding efficiency] that has been modified by performing the one or more inverse quantization operations or up-sampling operations [see page: 141: col: 2; Upsampling. Each triangle is refined (or subdivided
or upsampled) by an upsamplingFactor (times the blockwidth) to obtain regularly-spaced points on the surface of the triangle, called ref ined ver tices, ( ˆ xr , ˆyr , ˆzr ), r = 1, . . . , Nre f . The purpose of the refined vertices is to create geometry at a spatial resolution greater than or equal to the spatial resolution of the color information].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Graziosi to add the teachings of Sebastian as above, in order to receive occupancy information for the 2D video images wherein the occupancy information comprises information signaling one or more quantizations and perform one or more inverse quantization operations of the received occupancy information based on the signaled one or more quantization operations during compression of the point and re-construct a three-dimensional (3D) representation of the point cloud based on patches extracted from the 2D video image frames based on the occupancy information that has been modified by performing the one or more inverse quantization operations [Sebastian see page: 0134; 0138; 0143; 0141].

Regarding claim 21, Graziosi and Sinharoy disclose all the limitation of claim [[19]] 20 and are analyzed as previously discussed with respect to that claim.
Graziosi does not explicitly disclose: “where the program instructions, when executed by one or more processors, further cause the one or more processors to: 
perform a post-processing operation on the reconstructed 3D representation of the point cloud to remove redundant or added points that were added during the reconstruction of the 3D representation of the point cloud”.
However, Sebastian teaches: “where the program instructions, when executed by one or more processors [see page: 137; col: 1; This reduced subjective test set was due to the need to minimize the effort required to complete the tests and because dynamic acquisition scenes are typically processed by a computer], further cause the one or more processors to: 
perform a post-processing operation on the reconstructed 3D representation of the point cloud to remove redundant or added points that were added during the reconstruction of the 3D representation of the point cloud [see page: 135; col: 1; These data are fused in a post-capture processing operation so that each point, in addition to having a LIDAR-captured reflectance attribute, can have a single RGB color attribute associated with it. The fusing process can also clean the data, e.g. by removing redundant or outlying points].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Graziosi to add the teachings of Sebastian as above, in order to perform a post-processing operation on the reconstructed 3D representation of the point cloud to remove redundant points that were added during the reconstruction of the 3D representation of the point cloud [Sebastian page: 137].

Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Graziosi (US 2020/0005518 A1) in view of Sebastian et al (“Emerging MPEG standards for point cloud compression” IEEE JOURNAL ON EMERGING AND SELECTED TOPICS IN CIRCUITS AND SYSTEMS, VOL. 9, NO. 1, published on MARCH 2019) in view of Sinharoy et al. (US 2019/0122393 A1) and further in view of Chevet et al (US 2020/0359035 A1). 

Regarding claim 3, Graziosi, Sebastian and Sinharoy disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
The combination is silent on “wherein the program instructions cause the one or more processors to: 
perform, prior to generating the respective patch images, a filtering process on a three-dimensional (3D) representation of the point cloud being compressed”.
However, Chevet teaches: “wherein the program instructions cause the one or more processors [see para: 0126; The system 6000 may include at least one processor 6010 configured to execute instructions loaded therein for implementing] to: perform, prior to generating the respective patch images, a filtering process on a three-dimensional (3D) representation of the point cloud being compressed [see para: 0012; filtering pixel values of the second depth image by using pixel values of the first depth image].  
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the combination to include the missing limitation as taught by Chevet in order to have filtering process on a three-dimensional (3D) images of the point cloud and compressed the bit stream before transmit [Chevet see para: 0126; 0012].

Allowable Subject Matter
Claims 4, 7 – 11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:
With regard to claim 4, prior art of record neither anticipates nor renders obvious “4. The non-transitory computer-readable medium of claim 1, wherein to perform the one or more optimization operations, the program instructions cause the one or more processors to:
determine an amount of distortion that will result from a given modification of the occupancy information;
determine an amount of compression efficiency that will result from the given modification of the occupancy information; and select the one or more optimization operations to perform based on a rate distortion optimization analysis that considers both the amount of distortion and the amount of compression efficiency that will result from the given modification of the occupancy information”.

With regard to claim 7, prior art of record neither anticipates nor renders obvious “The non-transitory computer-readable medium of claim 1, wherein the one or more optimization operations comprises one or more of: quantizing or down-sampling patch bounding box size information for the respective patch images; or quantizing or down-sampling patch bounding box location information for the respective patch images”.

With regard to claim 8, prior art of record neither anticipates nor renders obvious “The non-transitory computer-readable medium of claim 7, wherein the program instructions cause the one or more processors to: apply a first set of quantization or down-sampling parameters to the patch bounding box size information; and apply a second set of quantization or down-sampling parameters to the patch bound box location information, wherein the first and second set of quantization or down-sampling parameters are different”.

With regard to claim 9, prior art of record neither anticipates nor renders obvious “The non-transitory computer-readable medium of claim 7, wherein the program instructions cause the one or more processors to: signal, in the modified occupancy information, one or more of the first or second set of quantization or down-sampling parameters”.

With regard to claim 10, prior art of record neither anticipates nor renders obvious “The non-transitory computer-readable medium of claim 9, wherein the first or second set of quantization or down-sampling parameters are signaled at one or more of: a sequence level for a sequence of image frames comprising packed patch images; a frame level for a given image frame comprising packed patch images; or a tile level for one or more tiles of an image frame comprising a patch image”.

With regard to claim 11, prior art of record neither anticipates nor renders obvious “The non-transitory computer-readable medium of claim 1, wherein to perform the one or more optimization operations, the program instructions cause the one or more processors to: re-create a three-dimensional (3D) representation of the point cloud using the packed patch images; determine redundant or added points in the 3D representation as compared to the point cloud prior to compression; and select one or more modifications to be applied to the occupancy information that reduce a number of the redundant or added points in the 3D representation”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Mammou et al (US 2019/0156519 A1).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701.  The examiner can normally be reached on Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MASUM BILLAH/Primary Examiner, Art Unit 2486